Status of the Claims
The following is a non-final, first office action on the merits in response to the application filed on 4/23/2020. This office action replaces the office action mailed on 6/03/2022 to make corrections to claims 3-9. In the office action mailed on 6/03/2022, a 102 rejection was incorrectly applied to claims 3-9. Corrections have been made below. Claims 1-17 are pending and have been examined.
Claim Objections
Claims 1-9 are objected to because of the following informalities:  
Each of claims 1-9 ends with a semi-colon.  Appropriate correction is required.
Claim 3 recites the at least one server, the at least one server. Please correct.

The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. As discussed in MPEP 2163, “[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed.” In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Further, “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.” Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). 
In the present case, the Examiner finds that Applicant has failed to clearly convey information that Applicant has in fact invented the claimed limitations of the method comprising: using a decentralized database to combine historical transaction data corresponding to a plurality of transactions relating to intellectual property; deploying a smart contract to pool data related to specific IP transactions; normalizing the remuneration structure of specific transactions in order to extract normalized values thereof and storing said values in a second, market value database; dissecting and analyzing the transaction data according to a predetermined scheme; evaluating the importance of selected determinants according to predetermined criteria to obtain ratings and weightings corresponding thereto; compiling an artificial neural network knowledgebase, deployable on a blockchain, using information related the ratings and weightings; extracting financial and market data from the transaction data; updating the artificial neural network knowledgebase with current transaction data, current market value data, and current financial and market data relating to a transaction under consideration, according to predetermined criteria, to identify similarities between the stored data and the said current data, thereby to generate an initial valuation model for the transaction under consideration; applying weightings priorities and/or probabilistic criteria to the valuation model according to criteria related to the transaction under consideration to generate a final valuation model. 
Rather than disclosing how Applicant’s method performs each of these steps Applicant has merely disclosed the method steps with result oriented language. In fact, the Specification describes the claim limitations verbatim without providing any additional details. Additionally, the examiner would like to note that the claims are taken verbatim from the Leibowitz reference, which does not appear to have any inventors in common. Nothing in the Specification informs one having ordinary skill in the art that the inventor was in possession of what is claimed. Therefore, the Examiner finds that the above stated claims are insufficient to meet the written description requirement. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: a plurality of nodes in claim 3.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claims 1-17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014).
In the instant case, claims 1-2 are directed toward a method, claims 3-17 are directed toward systems, i.e., machines.  Thus, each of the claims falls within one of the four statutory categories.  Nevertheless, the claims are directed toward the judicial exception of an abstract idea.  Independent claim 1 recites:
a method for valuing Intellectual Property Assets, the method comprising: 
using a decentralized database to combine historical transaction data corresponding to a plurality of transactions relating to intellectual property; 
deploying a smart contract to pool data related to specific IP transactions; normalizing the remuneration structure of specific transactions in order to extract normalized values thereof and storing said values in a second, market value database; dissecting and analyzing the transaction data according to a predetermined scheme; evaluating the importance of selected determinants according to predetermined criteria to obtain ratings and weightings corresponding thereto; compiling an artificial neural network knowledgebase, deployable on a blockchain, using information related the ratings and weightings; extracting financial and market data from the transaction data; updating the artificial neural network knowledgebase with current transaction data, current market value data, and current financial and market data relating to a transaction under consideration, according to predetermined criteria, to identify similarities between the stored data and the said current data, thereby to generate an initial valuation model for the transaction under consideration; applying weightings, priorities and/or probabilistic criteria to the valuation model according to criteria related to the transaction under consideration to generate a final valuation model
The bold language above corresponds to the abstract ideas recited in claim 1.  As the bold language above demonstrates, Applicant’s claims are directed toward recording, retrieving, analyzing and exchanging information regarding intellectual property asset valuations.  This is a concept relating to commercial interactions such as sales activities or behaviors, which the Federal Circuit has held to be an abstract idea (see MPEP § 2106.04(a)(2)(II)(B)).  Thus, the instant application recites the certain method of organizing human activities of commercial interactions.
Independent claims 3 and 10 recite some of the features of claim 1 but are broader than claim 1.  These claims are abstract for the same reasons as claim 1 because they recite the same commercial interactions related to IP asset valuation, including receiving asset information, analyzing the asset information and outputting a value.
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry.  Rather, the next step is to determine whether the judicial exception is integrated into a practical application (step 2A prong 2).  The revised guidance provides exemplary considerations that are indicative that an additional element or combination of elements may have integrated the exception into a practical application: 1) an additional element reflecting an improvement in the functioning of a computer or an improvement to another technology or technical field, 2) an additional element that implements the judicial exception with a particular machine or manufacture that is integral to the claim, 3) an additional element that effects a transformation or reduction of a particular article to a different state or thing, or 4) an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See MPEP § 2106.04(d).  Examples where a judicial exception has not been integrated into a practical application include: 1) use of “apply it” or the equivalent, i.e., merely using a computer to implement or perform an abstract idea, 2) an additional element that adds insignificant extra-solution activity to the judicial exception, and 3) an additional element that does no more than generally link the use of the judicial exception to a particular technological environment or field of use.  See id.  
Applying these considerations to the claims in the instant application, the claims do not integrate the judicial exception into a practical application.  The claims fail to recite an improvement of a computer, any improvement to a technology or technical field, any particular machine, any transformation or reduction of a particular article to a different state or thing, or any additional element that uses the judicial exception in a meaningful way.  Instead, the claims are merely reciting instructions to implement the abstract idea on a set of networked computers (i.e., plurality of nodes as recited in claim 3), which is insufficient to provide a practical application of the claims and provide subject matter eligibility.  See id.  Therefore, there is no integration of the abstract idea into a practical application. 
If the claims are not integrated into a judicial exception, the Examiner must consider whether there is “significantly more” recited in the claim in step 2B.  See MPEP § 2106.05.  There is nothing unconventional or inventive in Applicant’s claims for the purpose of analysis under step 2B, e.g., any combination of elements that provide an advance over any technological state of the art.  Rather, as noted above, an abstract commercial interaction is merely implemented by a general purpose computer.  Other than the limitations that are abstract for the reasons articulated above, Applicant has merely recited computers and software that provide or achieve the steps of the invention.  Thus, Applicant’s claims merely recite a computer to implement the abstract idea, which fails to provide “significantly more” than the abstract idea.  
As the MPEP states, Examiners may consider the following three factors when determining whether the claim recites mere instructions to implement an abstract idea on a computer: 1) whether the claim recites only the idea of a solution or outcome, i.e., the claim fails to recite details of how a solution to a problem is accomplished; 2) whether the claim invokes computers or other machinery merely as a tool to perform an existing process; and 3) the particularity or generality of the application of the judicial exception.  See MPEP § 2106.05(f).  Applying those factors to the instant application: 1) the claims do not recite how the computer performs any of the steps other than just stating that they do it; 2) the claims invoke the computer to perform a process of asset valuation that has been performed without computers and before the ubiquity of computers; and 3) the claims are general and not recited in much particularity because it can apply to any and all data.    
The dependent claims are merely reciting further embellishment of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself.  Claims 2, 4-9 and 11-17 recite further elaborations regarding the abstract idea.  While the claims recite that the data is stored in and retrieved from blockchain technology and smart contracts are deployed, the examiner notes that blockchain/public ledger technology is a mere technology upon which the abstract idea operates, this limitation is a mere field of use or technological environment.  See MPEP § 2106.05(h). These claims fails to recite anything unconventional or unique regarding the use of computers to carry out the abstract idea.  In fact, each claim is written broadly such that it encompasses almost all computers or almost all types of networks.
In other words, none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limitations that, in an ordered combination provide “significantly more;” rather, the dependent claims are merely further reciting features that are just as abstract as independent Claims 1, 3 and 10 are reciting well-understood, routine, and conventional computer activity.  Therefore, claims 1-17 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leibowitz et al., (US 2005/0071174) in view of Rollins (US 20170193619).
Claim 1: Leibowitz describes almost verbatim a method for valuing Intellectual Property Assets, the method comprising: 
using a decentralized database to combine historical transaction data corresponding to a plurality of transactions relating to intellectual property [Fig.1] (describes distributed databases);[0208] (describes “this system has for distributing data and applications across networks, there is an additional benefit from a data storage perspective. Transaction data comprises large tracts of text and requires specialist database management systems to store and index these transaction texts. It is generally beyond the scope of any one organization to store all of this information in one place as well as to keep the documentation indexed and up to date. The distributed model makes the data storage much more efficient and also places the responsibility for keeping records up to date with the people who know the data best while allowing restricted and secure access to others for the purposes of information sharing.”)
normalizing the remuneration structure of specific transactions in order to extract normalized values thereof and storing said values in a second, market value database [0012] (describes “normalizing the remuneration structure of specific transactions in order to extract normalized values thereof and storing said values in a second, market value database”); dissecting and analyzing the transaction data according to a predetermined scheme [0013] (describes “dissecting and analysing the transaction data according to a predetermined scheme and storing the dissected and analysed data in a third, determinants database”); 
evaluating the importance of selected determinants according to predetermined criteria to obtain ratings and weightings corresponding thereto [0014] (describes “evaluating the importance of selected determinants according to predetermined criteria to obtain ratings and weightings corresponding thereto, and storing the ratings and weightings in a fourth, ratings and weightings database”); 
compiling an artificial neural network knowledgebase, using information related the ratings and weightings[0015] (describes “compiling an artificial neural network knowledgebase using information from the ratings and weightings database and other inputs”); 
extracting financial and market data from the transaction data [0016] (describes “extracting financial and market data from the transaction data”); 
updating the artificial neural network knowledgebase with current transaction data, current market value data, and current financial and market data relating to a transaction under consideration, according to predetermined criteria, to identify similarities between the stored data and the said current data, thereby to generate an initial valuation model for the transaction under consideration[0016-17] (describes “extracting financial and market data from the transaction data and storing the extracted financial and market data in a fifth, financial database and comparing stored data from the second, third, fourth and fifth databases and the artificial neural network knowledgebase with current transaction data, current market value data, and current financial and market data relating to a transaction under consideration, according to predetermined criteria, to identify similarities between the stored data and the said current data, thereby to generate an initial valuation model for the transaction under consideration”);
applying weightings, priorities and/or probabilistic criteria to the valuation model according to criteria related to the transaction under consideration to generate a final valuation model[0018] (describes “applying weightings, priorities and/or probabilistic criteria to the valuation model according to criteria related to the transaction under consideration to generate a final valuation model”).
While Leibowitz describes a common “pool” of transaction information that can be shared, Leibowitz does not expressly describe deploying a smart contract to pool data related to specific IP transactions.
However, Rollins, which relates to a system and method for facilitating intellectual property transactions teaches that it was known in the art, on the effective filing date of the claimed invention, to utilize smart contracts for specific IP transactions. [0052] (Contract engine 106 may include instructions for programming processor 112. The instructions of contract engine 106 may include, without limitation, instructions for preparing, executing, and enforcing smart contracts between intellectual property parties. The instructions of contract engine 106 may include, without limitation, instructions for updating a profile database, and/or other instructions that program private side computer system 101 to perform various operations, each of which are described in greater detail herein.”)
It would have been obvious to one having ordinary skill in the art, on the effective filing date, to  substitute the agreements described in Leibowitz, to include smart contracts as discussed in Rollins. Such substitution would have been obvious since “[b]lockchain smart contract research and development collaboration auditing and resulting intellectual property escrow may enable parties who may not fully know or trust each other to engage in research and development collaboration with a sense of security and protection in the rare case the collaboration results in conflict. Further, blockchain technology may enable anonymity in collaboration, asset management, and transactions.” [Rollins, 0015].
Claim 2. Leibowitz describes the method of claim 1, further comprising extracting conceptual data from the transaction data and storing the extracted conceptual data [0019] (describes “the method may include the steps of extracting conceptual data from the transaction data and storing the extracted conceptual data in a sixth, concepts database, and comparing stored data from the sixth database with current conceptual data relating to a transaction under consideration, according to predetermined criteria, when generating the initial valuation model.”). While Leibowitz describes storing the data in a sixth concepts database, the reference does not expressly describe wherein the database is a blockchain network. It would have been obvious to one having ordinary skill in the art, on the effective filing date, to modify the data storage described in Leibowitz, to include blockchain as discussed in Rollins. Such substitution would have been obvious since “[b]lockchain smart contract research and development collaboration auditing and resulting intellectual property escrow may enable parties who may not fully know or trust each other to engage in research and development collaboration with a sense of security and protection in the rare case the collaboration results in conflict. Further, blockchain technology may enable anonymity in collaboration, asset management, and transactions.” [Leibowitz, 0015].
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 10,157,352, hereinafter “Chan”) in view of Leibowitz et al., (US 2005/0071174).



Claim 3: Chan ‘352 describes a network for valuing intellectual property assets, the network comprising: 
computer readable program code, configured to 
categorize an IP asset and pass historical information related to the IP asset to a neural network [Col. 81, lines 10-67, Col. 82, lines 1-67] (describes categorizing patents (i.e.,categorized based technology, owner, weak  or stronger) and valuing IP assets and passing information to network servers for datamining and analysis) [Col. 87-88] (describes passing information to neural networks to perform algorithms)[Col. 83-84] (describes use of historical data to make predictions and categorize); 
the neural network capable of deploying an algorithm, the algorithm used for analyzing the historical data based on a number of pre-defined categories, the neural network further capable of outputting a valuation related to the IP asset to determine a value for the IP asset; the neural network capable of passing the value related to the IP asset to the distributed network [Col. 81, lines 10-67, Col. 82, lines 1-67] (describes categorizing patents (i.e.,categorized based technology, owner, weak  or stronger) and valuing IP assets and passing information to network servers for datamining and analysis) [Col. 87-88] (describes passing information to neural networks to perform algorithms).
While Chan describes distributed networks utilized to perform the claimed functionality of the invention [Fig. 9; Col.89-90], Chan does not expressly describe:
a distributed network, the network comprising: 
a plurality of nodes, wherein each node in the plurality of nodes is configured to transact autonomously with at least two nodes in the plurality of nodes and configured to communicate with at least one server;
the at least one server comprising at least one hardware processor, a non-transitory machine-readable storage medium having an executable computer readable program code, the at least one hardware processor configured to execute the computer-readable program code;
the server, capable of identifying at least one user using a private key and a public key and connected to an at least one user device; 
the user device capable of communicating with the plurality of nodes.
	However, Leibowitz describes a computerized system and method for 
a distributed network [0205-08](describes distributed network); the network comprising: 
a plurality of nodes, wherein each node in the plurality of nodes is configured to transact autonomously with at least two nodes in the plurality of nodes and configured to communicate with at least one server [Fig. 10; 0219]; 
the at least one server, the at least one server comprising at least one hardware processor, a non-transitory machine-readable storage medium having an executable computer readable program code, the at least one hardware processor configured to execute the computer-readable program code [Fig. 10; 0199-0208] 
the server, capable of identifying at least one user using a private key and a public key and connected to an at least one user device [0205](describes using private and public keys); 
the user device capable of communicating with the plurality of nodes [Fig. 10] (single person office).
It would have been obvious to one having ordinary skill in the art, on the effective filing date, to modify the network described in Chan to incorporate the system network the described in Leibowitz. Such modification would have been obvious since there is a benefit from a data storage perspective as well as data processing perspective. Lebowitz describes “this system has for distributing data and applications across networks, there is an additional benefit from a data storage perspective. Transaction data comprises large tracts of text and requires specialist database management systems to store and index these transaction texts. It is generally beyond the scope of any one organization to store all of this information in one place as well as to keep the documentation indexed and up to date. The distributed model makes the data storage much more efficient and also places the responsibility for keeping records up to date with the people who know the data best while allowing restricted and secure access to others for the purposes of information sharing.” [0208].

Claim(s) 4, 5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 10,157,352, hereinafter “Chan”) and Leibowitz et al., (US 2005/0071174), as applied to claim 3, in further view of Rollins (US 20170193619).

4. The combination of Chan and Lebowitz does not describe the distributed network of claim 3, wherein the network is a blockchain network. While the combination describes using secure techniques [Leibowitz, 0205], the combination does not expressly describe a blockchain network.
However, Rollins, which relates to a system and method for facilitating intellectual property transactions teaches that it was known in the art, on the effective filing date of the claimed invention, to utilize blockchain networks. [0014] (‘The system may catalog and track all communication and related transactions and contracts using cryptographically verified blockchain ledger technology.”)
Chan teaches mitigating risk utilizing a distributed network. Rollins teaches, managing intellectual transactions utilizing distributed network. Therefore, it would have been obvious to manage intellectual transactions utilizing distributed network of Rollins with mitigating risk utilizing a distributed network of Chan to securely tracking all activity that occurs surrounding the intellectual property transaction, namely smart contracts, thereby increasing levels of trust between the involved parties. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 
5. Chan  and Leibowitz does not expressly describe the distributed network of claim 3, wherein the computer readable code is a smart contract.
However, Rollins, which relates to a system and method for facilitating intellectual property transactions teaches that it was known in the art, on the effective filing date of the claimed invention, to utilize computer readable code to execute smart contracts for specific IP transactions. [0052] (Contract engine 106 may include instructions for programming processor 112. The instructions of contract engine 106 may include, without limitation, instructions for preparing, executing, and enforcing smart contracts between intellectual property parties. The instructions of contract engine 106 may include, without limitation, instructions for updating a profile database, and/or other instructions that program private side computer system 101 to perform various operations, each of which are described in greater detail herein.”)
Chan teaches mitigating risk utilizing a distributed network. Rollins teaches, managing intellectual transactions utilizing distributed network. Therefore, it would have been obvious to manage intellectual transactions utilizing distributed network of Rollins with mitigating risk utilizing a distributed network of Chan to securely tracking all activity that occurs surrounding the intellectual property transaction, namely smart contracts, thereby increasing levels of trust between the involved parties. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 
8. Chan teaches the neural network of claim 3, wherein the algorithm used to analyze the patent value is updated each time it is run [Col. 85, lines 10-20] (describes updating the algorithm dynamically);
9. Chan teaches the neural network of claim 3, wherein a third party may input additional information to update the algorithm[Col. 85, lines 10-20] (describes updating the algorithm dynamically); [Col. 41, lines 39-65] (updates based on input).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 10,157,352, hereinafter “Chan”) and Leibowitz et al., (US 2005/0071174) as applied to claim 3, in further view of Stollman (US 2019/0130507).
6 and 7. Chan teaches the distributed network of claim 3, wherein the decentralized network is further capable of conducting transactions. Chan does not expressly describe conducting transactions using FIAT currency/ cryptocurrency. Stollman, which relates to a system and method for monetizing intellectual property, teaches that it was known on the effective filing date to transfer money, in the form of FIAT or cryptocurriencies, in exchange for an IP offering. [0072] (describes transfer using FIAT or cryptocurriencies).
Chan teaches the concept of IP transactions via a distributed network. Stollman teaches, managing intellectual transactions utilizing distributed network wherein FIAT and cryptocurrencies are used to transfer money. Therefore, it would have been obvious to perform intellectual transactions utilizing the distributed network of Chan using FIAT and cryptocurrencies as forms of payment since the simple substitution of one known element for another produces a predictable result  and renders the claim obvious.
Claims 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rollins (US 20170193619) in view of Leibowitz et al., (US 2005/0071174).

Claim 10: A public ledger network comprising: At least one hardware processor, a non-transitory machine-readable storage medium having an executable computer readable program code, the at least one hardware processor configured to execute the computer-readable program code to: 
receiving, by the secure ledger network, a request to evaluate an IP Asset [0013] (describes receiving request to evaluate IP)[0108] (describes the assessment once request is initiated); 
categorizing the IP asset[0104] (describes categorizing IP assets)[0040] (describes classifying IP asset); 
obtaining information from available public and private sources related to the IP asset [0039-41] (describes intake process); [0035] (describes information intake from public and private sources); 
passing information related to the IP asset to a network; the network configured to deploy an algorithm used to determine the value of the IP asset [Fig. 1; 0096] (describes use of individual computing devices to perform functions performed by engines); [0058] (describes contract engine determining value of IP asset); 
the value of the IP asset further passed to the public ledger network the ledger updated with the value of the IP asset; the public ledger network further configured to deploy a smart contract; the smart contract containing at least one rule related to the exchange of currency for an agreement to license or purchase the Intellectual Property asset; when executed, the smart contract configured to transfer currency as determined by the rule.[0119-0121] (describes passing to public and private ledger network)[0061-65] (describes the deployment of the smart contract, wherein the contract contains rules that are enforced as determined by the conditions).
While Rollins describes the use of a network of engines and nodes, Rollins does not expressly describe the use of a neural network. However, Leibowitz describes the use of neural networks to determine value of an IP asset [0022] (describes using AI neural networks to predict values).
It would have been obvious to one having ordinary skill in the art, on the effective filing date, to modify Rollins to incorporate the use of the neural network, described in Leibowitz. Such combination would have been obvious as a matter of design choice in order to benefit from “techniques of artificial neural network information theory and Bayesian logic to implement pattern matching, contextual analysis and concept extraction. In this way, a "conceptual fingerprint" of a record can be established and stored in a Concept Database 16 of such fingerprints.”
11. Rollins describes the public ledger network of claim 10, wherein the network is a blockchain network [Fig. 3].  
12. Rollins describes the public ledger network of claim 10, further capable determining the owner of the intellectual property asset [0085].  
13. Rollins describes the public ledger network of claim 10, wherein the owner of the intellectual property asset can request its value[0028; Fig. 3].  
14. Rollins describes the public ledger network of claim 10, wherein a third party can request the value of any intellectual property asset[0028; Fig. 3].  
17. Rollins describes the public ledger network of claim 10, further configured to pass data related to the IP asset to the network. Leibowitz describes wherein the neural network further capable of updating the algorithm based on the data [0177] (describes updating over time based on inputs). While Rollins describes the use of a network of engines and nodes, Rollins does not expressly describe the use of a neural network. However, Leibowitz describes the use of neural networks to determine value of an IP asset and update based on inputs [0022] (describes using AI neural networks to predict values).
It would have been obvious to one having ordinary skill in the art, on the effective filing date, to modify Rollins to incorporate the use of the neural network, described in Leibowitz. Such combination would have been obvious as a matter of design choice in order to benefit from “techniques of artificial neural network information theory and Bayesian logic to implement pattern matching, contextual analysis and concept extraction. In this way, a "conceptual fingerprint" of a record can be established and stored in a Concept Database 16 of such fingerprints.”
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rollins (US 20170193619) and Leibowitz et al., (US 2005/0071174) as applied to claim 10, in further view of Stollman (US 2019/0130507).

15 and 16. The combination of Rollins and Leibowitz teaches the public ledger network of claim 10, wherein IP transactions occur. The combination does not expressly describe conducting transactions using FIAT currency/ cryptocurrency. Stollman, which relates to a system and method for monetizing intellectual property, teaches that it was known on the effective filing date to transfer money, in the form of FIAT or cryptocurriencies, in exchange for an IP offering. [0072] (describes transfer using FIAT or cryptocurriencies).
Rollins and Leibowitz teaches the concept of IP transactions via a public ledger network. Stollman teaches, managing intellectual transactions utilizing distributed network wherein FIAT and cryptocurrencies are used to transfer money. Therefore, it would have been obvious to perform intellectual property transactions utilizing the public ledger network of Rollins and Leibowitz using FIAT and cryptocurrencies as forms of payment since the simple substitution of one known element for another produces a predictable result and renders the claim obvious.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE MEYERS SHANKER whose telephone number is (571)270-5460. The examiner can normally be reached Monday and Tuesday 10:00am- 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JULIE MEYERS. SHANKER
Examiner
Art Unit 3689



/JULIE M SHANKER/            Primary Examiner, Art Unit 3689